EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bret E. Field on 5/21/2021.The application has been amended as follows: 

Claim 16: Delete “intestinal AP (IAP), placental ALP (PALP) and liver AP (LAP)” and replace with --intestinal alkaline phosphatase (IAP), placental alkaline phosphatase (PALP), and liver alkaline phosphatase (LAP)--.
Claim 19: Delete “alkaline phosphatase,” and the comma after “CD39”.
Claim 23: Delete “poly lactic-co-glycolic acid (PLGA) and poly L-lactic acid (PLA)” and replace with --poly(lactic-co-glycolic acid) (PLGA) and poly(L-lactic acid) (PLA)--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention of the instant application is directed to a method of treating a mammal suffering from arthritis comprising administering to the mammal an ectophosphatase in combination with methotrexate. The ectophosphatase is limited to a tissue specific ectophosphatase selected from the group consisting of intestinal alkaline phosphatase (IAP), placental alkaline phosphatase (PALP), and liver alkaline phosphatase (LAP). 
et al. (US 2011/0206654) discloses a method of modulating intestinal flora by administering alkaline phosphatase, which can help treat disorders like rheumatoid arthritis. The disclosed method is different from the claimed method in that the alkaline phosphatase is not taught to be administered in combination with methotrexate. Even though Ghosh et al. (US 2016/0199415) teaches treating rheumatoid arthritis in a subject using alkaline phosphatase-expressing STRO-1+ cells that can be administered with a disease modifying anti-rheumatic drug like methotrexate, the alkaline phosphatase being secreted by said cells are tissue non-specific alkaline phosphatases, which have molecular structures and properties that are different from tissue specific alkaline phosphatases. Given that they are not interchangeable, it would not have been obvious to combine methotrexate with any of the recited tissue specific alkaline phosphatases instead of tissue non-specific alkaline phosphatase. There is also no reason or motivation provided by the cited prior art to specifically choose IAP, PALP, or LAP for the treatment of rheumatoid arthritis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16 and 18-33 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651